Citation Nr: 0507092	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran had active service from July 1944 to May 1946.  
He died in December 2001.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, a review of the file shows that service 
records and medical records need to be obtained prior to 
proceeding with a decision on the issues on appeal.

The physician who signed the veteran's death certificate 
reported that he tended to the veteran on December 17, 2001.  
However, treatment records and a final hospitalization report 
are not associated with the claims file.  Therefore, there is 
not a clear picture of the nature and etiology of the 
veteran's metastatic lung cancer, which was the cause of his 
death.  The Board points out that questions involving the 
presence of disease involves diagnostic skills and is within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the medical reports must be 
obtained and associated with the claims file.  Further, if 
indicated, a medical opinion should be secured.  See 
38 U.S.C.A. § 5103A(d).  

A review of the file reveals questions concerning the length 
of the veteran's captivity as a prisoner of war (POW) during 
World War II.  The WD AGO Form 53-55 shows the following: 
entry into active service on July 19, 1944 and separation 
from service on May 17, 1946; attachment to Company H 41st 
Infantry Regiment 2nd Armored Division; arrival for foreign 
service on January 8, 1945 and departure to the United States 
on June 3, 1945; and smallpox and typhoid immunizations in 
August 1945, and a typhoid immunization in October 1945.  

In December 1997, the veteran completed a VA Form 10-0048 
(Former POW Medical History) and listed late 1944 as the 
approximate date of his capture in Europe, and noted that the 
two person group remained intact during captivity and that 
they all survived captivity.  He noted that he was captured 
during a battle and that his captivity lasted 1 year and 3 
months.  The veteran also listed 1945 as the approximate date 
that his captors lost control and 1946 as the date that he 
was returned to friendly control.  He specifically stated 
that he was released and rescued by the Russians.  

In connection with the cause of death claim, a review of the 
duration of the veteran's captivity was conducted.  
Information obtained for POW Data shows captivity dates of 
April 14, 1945 to October 23, 1945, totaling 193 days.  
However, information obtained from the National Personnel 
Records Center (NPRC) reveals captivity dates of April 14, 
1945 to May 10, 1945, for a total of 27 days.  

The appellant's representative alleges that the captivity 
dates provided by the NPRC are incorrect.  The representative 
reported that the veteran was in combat during the Battle of 
the Bulge in December 1944 and repatriated in April 1945, 
which is the same time period that 25, 000 Americans were 
captured.  The representative also pointed out that when he 
reported 1 year and 3 months of captivity, the veteran 
apparently confused being captured during one calendar year 
and liberated during another calendar year, therefore a total 
of three months would be accurate.  
In view of the apparent confusion regarding the duration of 
the veteran's captivity as a POW, the Board finds that the 
AMC should ask the National Archives for a copy of any 
available unit histories for Company H 41st Infantry Regiment 
2nd Armored Division for the period from July 1944 to June 
1945.  Once the information has been obtained, it should be 
submitted to NPRC for further review.

Lastly, VA issued a notice to the appellant in January 2002 
which merely listed the following: what is needed to 
substantiate the claim; information that the appellant must 
provide; and information that VA will try to obtain.  
However, the notice is inadequate.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A death certificate was 
the only evidence that the appellant was asked to submit.  
The appellant was not asked to provide information concerning 
the veteran's medical treatment, as evidenced by the Board's 
request for the pertinent treatment records in this remand.  
Therefore, another notice that meets the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must be issued 
to the appellant.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO must ensure that all duty 
to notify and assist obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Specifically, 
the appellant should be asked to provide 
information concerning the veteran's 
medical treatment as well as any other 
pertinent records in her possession.    

2.  After completion of #1, the AMC/RO 
must obtain records from the physician in 
Illinois who signed the veteran's death 
certificate in December 2001.  The 
appropriate authorization should be 
obtained in making this request.  The 
AMC/RO should also contact the appellant, 
and request that she identify any health 
care provider that treated the veteran 
for lung cancer since his separation from 
service.  Based on her response, the AMC 
should attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the 
AMC/RO is unable to secure same, the 
AMC/RO must notify the appellant and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The appellant must 
then be given an opportunity to respond.

3.  After completion of #1-2 and if 
indicated, the AMC/RO should request that 
a VA examiner render an opinion on the 
nature and etiology of the cause of the 
veteran's death, metastatic lung cancer.  
The opinion should include consideration 
of the veteran's period as a POW during 
World War II.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the medical opinion.  
The medical opinion should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefore, should be set forth.  

4.  The AMC/RO should request from the 
National Archives, a copy of any 
available unit histories for Company H 
41st Infantry Regiment 2nd Armored 
Division for the period from July 1944 to 
June 1945.  Once the information has been 
obtained, it should be submitted to NPRC 
for review.  If such records ultimately 
are not available, the AMC must secure 
written evidence to that effect, and 
provide appropriate notice in accordance 
with 38 U.S.C. § 5103A(b)(2). 

5.  After completion of #4, the NPRC 
should review the information submitted 
by the National Archives and prepare a 
written statement regarding the veteran's 
dates of captivity as a POW.  The 
response should be associated with the 
claims file.  

6.  Thereafter, the AMC/RO should review 
the appellant's claims on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and they should 
then be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


